Dear Mr. Domingue:
You have requested an opinion of this office as to the effect of Executive Order BR-88-23 on Parish Registrars of Voters and their unclassified employees.
It is our opinion, in keeping with Op. Atty. Gen. No. 79-998, that registrars of voters are officers of the state government rather than parish government.
The Constitution of 1974, provides in Article 11, Section I:
      "The legislature shall adopt an election code which shall provide for permanent registration of voters and for the conduct of all elections."
Pursuant to this constitutional authority, the legislature enacted a revised Election Code, which provides for the appointment of a registrar of voters in each parish by the governing authority subject to supervision and dismissal by the State Board of Election Supervisors. LSA-R.S. 18:51,53.
The functions of the registrars and their offices are subject to the rules and regulations of the Department of Elections and Registration, a part of the executive branch of state government. Const. Art. 4, Sec. 12; LSA-R.S. 36:662.
Executive Order No. BR-88-23 governs the earning and use of leave by officers and employees in the unclassified state service. Its application includes all appointees on leave without pay from classified positions and all employees of the Executive Office within the Office of the Governor. The Executive Order lists ten (10) exceptions to its application. Included in these exceptions is Section 1.7 which excludes the application of the order to:
      "Employees of a system that is authorized by the constitution or legislative act to manage and supervise its own system."
By legislative act, the Commissioner of Elections is authorized to, "Organize, plan, supervise, direct, administer, execute, and be responsible for the functions and programs vested in the department." LSA-R.S. 36:662(4). We are of the opinion that this legislative act gives the Commissioner of Elections the authority to manage and supervise the Department of Elections and Registration which encompasses the parish registrar of voters and the employees of the various registrars.
Accordingly, by virtue of Section 1.7 of Executive Order No. BR-88-23, the Registrars of Voters and their employees are exempt from the application of Executive Order No. BR-88-23.
Very truly yours,
                                       WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                                       Henry A. Barham, III Assistant Attorney General
HAB:ec